


    
AMENDMENT TO INDEPENDENT CONTRACTOR AGREEMENT


On May 3, 2010, Black Hills Corporation, Inc. (“Company”) and Lone Mountain
Investments, Inc. (“Contractor”) entered into an Independent Contractor
Agreement (the “Agreement”), pursuant to which Contractor agreed to provide
certain Services in support of Company's subsidiary, Black Hills Exploration and
Production, Inc. The Agreement was set to expire according to its original terms
on July 31, 2011, and was extended by mutual agreement of the parties through
December 31, 2011, in order to complete the provision of Services. The parties
now agree that the Services will require further engagement of Contractor,
beyond the initial extension date, to provide transition consulting to the new
Vice President and General Manager. Therefore, it is hereby agreed as follows:
1.
The term of the Agreement as stated in Article 3 (Agreement Expiration) is
extended in order to permit the performance of Services up to or until January
31, 2012. In the event that Services are satisfactorily completed prior to that
date, this Agreement may be terminated pursuant to the provisions of Article 4.



2.
This Amendment to the Agreement sets forth the only alterations intended by the
parties and constitutes their entire understanding and agreement. Subject to the
terms of this Amendment, the Agreement remains in full force and effect and the
terms thereof may not be waived, altered or further modified without the written
agreement of the parties.



IN WITNESS WHEREOF the parties hereto have executed this Amendment to
Independent Contractor Agreement, this 6th day of December, 2011.


BLACK HILLS CORPORATION                                




By: /s/ David R. Emery
Name: David R. Emery                                        
Title: Chairman, President and CEO


 
LONE MOUNTAIN INVESTMENTS, INC.




By: /s/ John B. Vering
Name: John B. Vering
Title: Managing Director Lone Mountain Investments, Inc.




